DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims filed 03/14/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered.
Regarding dependent claim 8 pertaining to allowable subject matter, Applicant argued that the amendment to place said claim into independent form overcame the objection thereto; the Examiner is in agreement, and independent claim 8 and dependents thereof—including new dependent claims have been indicated as allowed. 
Regarding the 103 prior art obviousness rejections, Applicant requested that the Examiner reconsider the rejections in view of the amendments. The Examiner has considered the amendment pertaining to the acoustic transmitter contacting the container surface, and has reconsidered the rejections over primary reference Zhang noting in particular that the transmitter thereof is not in contact therewith. However, upon further consideration, newly cited JP H04116759 U teaches such contact, and is now the primary reference in the rejections herein. 
Further regarding the 103 prior art obviousness rejections, Applicant provided arguments pertaining to secondary reference Skeidsvoll. While the Examiner and attorney are not in agreement pertaining to said arguments, the Examiner has nevertheless omitted Skeidsvoll from the present rejections, and therefore the arguments—and Examiner intended responses thereto—are considered moot. The features relied upon for Skeidsvoll are now taught by the new primary reference. 
The Examiner notes that the remainder of the analysis of the claims remains substantially similar to the previous Office Action, aside from a minor objection put forth directly below. See present rejections for further details thereof. 
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:  
As to independent claims 1 and 8 and claims 2, 5-6, 14-15, and 18-19,
 following the first instance of “an acoustic transmitter” in the respective independent claims and claim 15, further instances have established antecedent basis and should instead be referenced as “[[an]] the acoustic transmitter”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Kurumatani Harumichi (machine translation of 車谷 治通) et al (JP H04116759 U; name untranslated/unavailable in the official database; hereafter “JPH’759”) in view of previously cited Nielsen et al (US 20190033261 A1; hereafter “Nielsen”).
*machine translation provided with the foreign reference and utilized for providing English citations 



    PNG
    media_image1.png
    340
    455
    media_image1.png
    Greyscale

		
Regarding independent claim 1,
 JPH’759 teaches a holding arrangement (fig. 1, holding fixture for ultrasound probes) for holding an acoustic transmitter (fig. 1, ultrasound probe 1) in place in relation to a container (fig. 1, thing 10; e.g., piping), the arrangement comprising:
a body (fig. 1, cylindrical part 3 with contact supporter 4) comprising a cavity (cavity of cylindrical part 3) for holding the acoustic transmitter (fig. 1, ultrasound probe 1), the cavity (cavity of cylindrical part 3) comprising an opening arranged and configured to face said container (fig. 1, thing 10) when said arrangement is attached to a container (fig. 1, thing 10), 
wherein the body (fig. 1, cylindrical part 3 with contact supporter 4) is made from an acoustic damping material (contact supporter 4 made from an acrylic resin; the Examiner notes that acrylic resin materials are at once envisaged to include acoustic damping materials made therefrom, additional obviousness follows), and 
wherein the cavity (cavity of cylindrical part 3) is configured (see e.g., adjustment spring 5) to permit movement of an acoustic transmitter (fig. 1, ultrasound probe 1) in a direction (X) perpendicular to a container (fig. 1, thing 10) surface (surface of thing 10) and to restrict movement  (via at least circular convex part 3a of cylindrical part 3) of the acoustic transmitter (fig. 1, ultrasound probe 1) in directions not perpendicular to the container (fig. 1, thing 10) surface (surface of thing 10) when an acoustic transmitter (fig. 1, ultrasound probe 1) is arranged in said cavity (cavity of cylindrical part 3) and when said arrangement is attached to a container (fig. 1, thing 10) and the acoustic transmitter (fig. 1, ultrasound probe 1) contacts the container (fig. 1, thing 10) surface (surface of thing 10).
JPH’759 does not expressly state items: 1) wherein the body is made from an acoustic damping material.
However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the material of a transducer holding arrangement body (e.g., transducer housing material) from any suitable material known to people having ordinary skill in the art inclusive of materials with acoustic damping properties, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material with suitable acoustic/vibration damping properties.
Furthermore, Nielsen teaches a body (fig. 3d, housing 300) wherein the housing (fig. 3d, housing 300) is made from a fiber-reinforced polymer material ([0096] “The housing 300 is formed as a monolithic entity and the sensor inserts 301 are formed monolithically with the housing 300 as protruding cavities constituting part of the bottom of the housing. The monolithic cup-shaped housing may be cast in a material such a fiber-reinforced polymer, e.g. fiber-reinforced polyphenylene sulphide (PPS).”)
The Examiner further notes that most materials will have acoustic damping properties, and that Applicant has not claimed the extent of the acoustic damping. 
In view of the above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make at least a portion of JPH’759’s transmitter support body out of fiber-reinforced polymer—as supported by Nielsen—thereby providing an expected financial savings, a decrease in energy production costs, and/or low weight with reinforcement sufficient for structural integrity resulting in good stiffness/strength-to-weight ratio. The Examiner notes that fiber-reinforced polymers have acoustic damping properties.

Regarding claim 4, which depends on claim 1, 
 JPH’759 teaches the body (fig. 1, cylindrical part 3 with contact supporter 4).
JPH’759 is silent to wherein the body is made from a material selected from the group comprising, fiber-reinforced polymers, metal powder infused polymers and epoxy infused high porosity metal matrices. 
However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the material of a transducer holding arrangement body (e.g., transducer housing material) from any suitable material known to people having ordinary skill in the art inclusive of polymers and metal.
Furthermore, Nielsen teaches a body (fig. 3d, housing 300) wherein the housing (fig. 3d, housing 300) is made from a fiber-reinforced polymer material ([0096] “The housing 300 is formed as a monolithic entity and the sensor inserts 301 are formed monolithically with the housing 300 as protruding cavities constituting part of the bottom of the housing. The monolithic cup-shaped housing may be cast in a material such a fiber-reinforced polymer, e.g. fiber-reinforced polyphenylene sulphide (PPS)”).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make JPH’759’s transmitter support body out of fiber-reinforced polymer—as supported by Nielsen—thereby providing an expected financial savings and/or a decrease in energy production costs, low weight with reinforcement sufficient for structural integrity resulting in good stiffness/strength-to-weight ratio.

Regarding claim 5, which depends on claim 1,
 JPH’759 teaches further comprising fastening means (fig. 1, screw 6) configured to secure an acoustic transmitter (fig. 1, ultrasound probe 1) in said cavity (cavity of cylindrical part 3).

Regarding claim 10, which depends on claim 1,
 JPH’759 teaches further comprising at least one connecting portion (fig. 1, contact supporter 4) attached to said body (fig. 1, cylindrical part 3) and configured to be in contact with said container (fig. 1, thing 10).

Regarding claim 12, which depends on claim 10,
 JPH’759 teaches wherein said connecting portion (fig. 1, contact supporter 4) is curved having a curvature corresponding to a curvature of a container (fig. 1, thing 10; e.g., pipe) to which said arrangement is to be connected (see fig. 1).

Regarding claim 14, which depends on claim 1,
 JPH’759 teaches further comprising an acoustic transmitter (fig. 1, ultrasound probe 1) arranged in said cavity (cavity of cylindrical part 3), said acoustic transmitter (fig. 1, ultrasound probe 1) being configured to transmit an acoustic signal along an axial direction (X) of said cavity (cavity of cylindrical part 3).

Claim(s) 2, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited JPH’759” in view of previously cited Nielsen and in further view of Applicant previously cited Zhang (GB2472237A; hereafter “Zhang”).

Regarding claim 2, which depends on claim 1,
 JPH’759 is silent to wherein the body comprises portions (e.g., circular convex part 3a) filled with an acoustic damping material different from a material of said body.
However: 
Zhang teaches (bold for emphasis of latter portion) a holding arrangement (figs. 1-2; Figure 2: shows an elevational, part-sectional view of one means of mounting the ultrasound transducer in Figure 1) for holding an acoustic transmitter (fig. 1, transducer body 20) (Title “Ultrasonic Non-Penetration Level Measurement”) in place in relation to a container (fig. 1, tank 11; see fig. 2, tank wall outer surface thereof 18; hereafter referenced as fig. 2, tank at 18 for convenience), the arrangement (fig. 2) comprising: a body (fig. 2, body comprising sections 26 with sealing gasket 31 with O-rings 32 with section 29 with foam sleeve 33; hereafter body comprising 26, 29, & 31-33 for convenience) comprising a cavity (fig. 2, cavity for transducer body 20) for holding an acoustic transmitter (fig. 1, transducer body 20), the cavity (fig. 2, cavity for transducer body 20) comprising an opening arranged and configured to face said container (fig. 2, tank at 18) when said arrangement (fig. 2) is attached to a container (fig. 2, tank at 18), wherein the body (fig. 2, body comprising 26, 29, & 31-33) comprises an acoustic damping material (Examiner notes that at least the foams and gaskets would acoustically damp thereby meeting a broad yet reasonable interpretation of the claimed structure, likewise most materials have at least some acoustic damping properties; see additional analysis for the main sections of the body being explicitly of a material notable for acoustic damping properties), and wherein the cavity (fig. 2, cavity for transducer body 20) is configured to permit movement of an acoustic transmitter (fig. 1, transducer body 20) in a direction perpendicular to a container (fig. 2, tank at 18) surface (fig. 2, tank outer surface 18) (Examiner notes that transducer body 20 is permitted movement to be inserted into the O-rings of the body) and to restrict movement of the acoustic transmitter (fig. 1, transducer body 20) in directions not perpendicular to the container (fig. 2, tank at 18) surface (fig. 2, tank outer surface 18) when an acoustic transmitter (fig. 1, transducer body 20) is arranged in said cavity (fig. 2, cavity for transducer body 20) and when said arrangement (fig. 2) is attached to a container (fig. 2, tank at 18) (the Examiner notes this set of limitations to be at once so envisaged; additional obviousness analysis follows). More pertinently, Zhang reasonably suggests wherein the body (fig. 2, body comprising 26, 29, & 31-33) comprises portions filled with an acoustic damping material (each of sealing gasket 31, O-rings 32, and foam sleeve 33) different from a material of said body, the Examiner noting that an ordinary artisan would at once envisaged that the gasket material is different form the O-ring material, and each of those are different from the main body portion sections 26 & 29.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the materials, such as plastic (polymer) for the body, rubber (or rubber-like) for the O-rings, and foam for the foam sleeve, the Examiner having taken Official Notice that the aforementioned materials are conventional therefore, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form JPH’759’s body (fig. 1, cylindrical part 3) of material such as plastic/polymer for the aforementioned reasons and further noting that plastic/polymer is cheap and easy to manufacture in the desired shape. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form JPH’759’s portions filling therein such as JPH’759’s circular convex part 3a of a different acoustic damping material such as a different plastic/polymer, rubber/rubber-like and/or foam for the aforementioned reasons and further noting that such materials would further be beneficial for firmly yet safely wedging JPH’759’s probe therein. In addition, or in the alternative thereto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s gasket and/or foam sleeve with JPH’559’s ultrasound probe holding portions thereby providing additional stability thereto.

Regarding claim 6 and claim 7, where claim 6 depends on claim 1 and where claim 7 depends on claim 6,
 JPH’759 teaches an acoustic transmitter (fig. 1, ultrasound probe 1) arranged in said cavity (cavity of cylindrical part 3).
JPH’759 is silent to (limitation of claim 6) wherein a sidewall of said cavity comprises vibration damping material such that vibration damping material is located between an acoustic transmitter and said sidewall wall when an acoustic transmitter is arranged in said cavity, and (limitation of claim 7) wherein the vibration damping material is an elastomer. 
However: 
Zhang teaches wherein a sidewall (sidewall portion of cavity for body 20 having therebetween foam sleeve 33 & O-rings 32) of said cavity (fig. 2, cavity for transducer body 20) comprises vibration damping material (material of foam & O-rings) such that vibration damping material (material of foam & O-rings; the Examiner notes that both foam & O-rings are at once envisaged as vibration damping materials) is located between an acoustic transmitter (fig. 1, transducer body 20) and said sidewall wall (sidewall portion of cavity for body 20 having therebetween foam sleeve 33 & O-rings 32) when an acoustic transmitter (fig. 1, transducer body 20) is arranged in said cavity (fig. 2, cavity for transducer body 20). 
The Examiner additionally notes that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Zhang’s O-rings and/or foam sleeve were formed of a vibration damping material, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize each of the materials of Zhang’s O-rings and foam to useful conventional materials for proper securing & sealing of the transmitter in the cavity. The Examiner notes in particular that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the materials, such as rubber (or rubber-like) for the O-rings, and foam for the foam sleeve, the Examiner having taken Official Notice that the aforementioned materials are conventional therefore, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C). The Examiner further notes that rubber, rubber-like, foam, and polymeric (plastic) materials are either elastomeric or at once so envisaged as such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form JPH’759’s portions filling therein such as JPH’759’s circular convex part 3a of a vibration damping material such as a plastic, rubber/rubber-like and/or foam for the aforementioned reasons and further noting that such materials would further be beneficial for firmly yet safely wedging JPH’759’s probe therein. In addition, or in the alternative thereto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s gasket and/or foam sleeve with JPH’559’s ultrasound probe holding portions thereby providing additional stability thereto.
Additionally, JPH’759 as modified by Nielsen (see analysis of independent claim 1) suggests wherein the (main) body is an elastomeric vibration damping material ([0096] “fiber-reinforced polymer”).

Regarding claim 15, which depends on claim 1,
 JPH’759 as modified (see analysis of claim 1) suggests an acoustic measurement arrangement (fig. 1) comprising:
a container (fig. 1, thing 10; at once so envisaged that the thing can be a container from example of pipe; additional obviousness analysis follows);
a holding arrangement (fig. 1, holding fixture for ultrasound probe) for holding an acoustic transmitter (fig. 1, ultrasound probe) according to claim 1 (as modified, see analysis of claim 1); and 
an acoustic transmitter (fig. 1, ultrasound probe 1) arranged in said cavity (cavity of cylindrical part 3) of said holding arrangement (fig. 1, holding fixture for ultrasound probe), wherein said holding arrangement (fig. 1, holding fixture for ultrasound probe) is attached to said container (fig. 1, thing 10).
JPH’759 does not explicitly state wherein the thing is a container.
Zhang teaches an acoustic measurement arrangement (fig. 1) (figs. 1-2; Figure 2: shows an elevational, part-sectional view of one means of mounting the ultrasound transducer in Figure 1) comprising: 
 a container (fig. 1, tank 11; see fig. 2, tank wall outer surface thereof 18); 6 Preliminary Amendment 
a holding arrangement (fig. 2) for holding an acoustic transmitter (fig. 1, transducer body 20) (additional analysis of Zhang previously provided); and an acoustic transmitter (fig. 1, transducer body 20) arranged in said cavity (fig. 2, cavity for transducer body 20) of said holding arrangement (fig. 2), wherein said holding arrangement (fig. 2) is attached to said container (fig. 2, tank at 18) (page 9, about middle of page “forms of fixing will present themselves to those skilled in the art, given the nature of the materials employed, and include adhesives and mechanical fastenings”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Zhang’s container (tank) for JPH’759’s generic thing thereby providing explicit increased utility and marketability by explicit inclusion of a conventional container conventionally known to be commonly acoustically measured.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited JPH’759 in view of previously cited Nielsen and in further view of previously cited Thomasen (US 5629503 A; hereafter “Thomasen”).
Regarding claim 3, which depends on claim 1,
 JPH’759 is silent to further comprising a damping element comprising acoustic damping material attached to an outside of said body. 
Thomasen teaches a damping element (fig. 22, vibration damping device 70) comprising acoustic damping material attached (via mounting strip 76) to an outside of a body (enclosure 96) (Title “Vibration damping device”; Abstract “A vibration attenuating device for loudspeaker enclosures and other mechanical vibrating bodies includes one or more damping plates of viscoelastic material positioned to receive vibration energy transferred from the vibrating body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomasen’s vibration damping device with JPH’759’s arrangement thereby providing the expected advantages of reducing undesirable vibrations of the body which cause distortion of the sound and further suppressing noises produced by the transmitter, including across a wide varieties of frequencies, and thus increasing precision and/or accuracy. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited JPH’759 in view of previously cited Nielsen and in further view of Applicant previously cited Zhang with Applicant previously cited Lynnworth (US 5437194 A; hereafter “Lynnworth”).
Regarding claim 11, which depends on claim 10,
 JPH’759 is silent to wherein said connecting portion (fig. 1, contact supporter 4) is a connection element releasably attached to said body (fig. 1, cylindrical part 3).
However:
Zhang (broadly and/or at once so envisagable) teaches wherein said connecting portion is a connection element releasably attached to said body (fig. 2, body comprising 26, 29, & 31-33) (Zhang adhesive and mechanical fastenings, the Examiner notes that adhesives are known to be chemically releasable with for example acetone, and that mechanical fasteners are at once envisagable as a temporary joining means, inclusive of threadable connections such as screw and bolts), and furthermore teaches that forms of fixing will present themselves to those skilled in the art, given the nature of the materials employed, and include adhesives and mechanical fastenings (Zhang, page 9 about middle of page).
Furthermore, the Examiner took Official Notice that releasably attachable mechanical fastenings (such as attachment with screws, bolts, etc.) are conventional in the art, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
Yet further, and as supporting factual evidence of the above assertion, Lynnworth teaches a connection element (fig. 1, threaded studs 7 with nuts 8) releasably attached to a body (fig. 1, housing 1) (Title “Ultrasonic transducer system with temporal crosstalk isolation”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional attachment means—such as Zhang’s adhesive or Lynworth’s mechanical fastening means—with JPH’759’s body thereby providing the expected and beneficial advantage of easier placement, removal, and reuse of the sensing arrangement including use in different locations and also stably supporting the probe while attached.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited JPH’759 in view of previously cited Nielsen and in further view of previously cited Lewis (GB 1425249 A; hereafter “Lewis”).
Regarding claim 13, which depends on claim 10,
 JPH’759 is silent to wherein said connecting portion comprises an acoustic damping element located on a side of said connecting portion configured to be connected to a container.
Lewis teaches a connecting portion (fig. 1, contoured pad 7) which is curved having a curvature corresponding to a curvature of a container (see tube 4) to which said arrangement (probe arrangement) is to be connected, and, wherein said connecting portion (fig. 1, contoured pad 7) comprises an acoustic damping element (fig. 1, insert 9) located on a side of said connecting portion (fig. 1, contoured pad 7) configured to be connected to a container (see tube 4) (col. 1, ll. tubular article comprises an ultrasonic transducer supported on a pad and operable to transmit ultrasonic pulses to the surface of the article, a sound absorbent insert positioned in that surface of the pad which is use of the apparatus lies adjacent the surface of the article to be tested for absorbing sound waves generated on the surface of the article adjacent the pad”;4-9 “apparatus for ultrasonically testing a col. 2, ll. 71-81 “An insert 9 of sound absorbent material, for example a synthetic plastic material such as nylon, is located in a recess formed in the undersurface of each pad 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lewis’ curved connecting portion having damping pad surface inserts with JPH’759’s arrangement thereby providing both means for connecting as well as means for damping and thus increasing the marketability and versatility of JPH’759’s arrangement as well as absorbing unwanted waves which might otherwise decrease the signal-to-noise ratio leading to possible loss of accuracy and/or precision.

Allowable Subject Matter
Claim(s) 8-9 and 16-20 is/are allowed.
Regarding (now) independent claim 8,
 the Reasons for Allowance are substantially the same as previously indicated in the Office Action dated 11/12/2021 for (then) dependent claim 8.
Dependent claim(s) of allowed claim(s) is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856